DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after July 21st, 2021 has been entered. Claims 1-20 remain pending. Claims 1-3, 5, 6, 15, 17, and 18 have been amended. Applicant’s amendment to the drawings has remedied the objection set forth in the Non-Final Action mailed May 21st, 2021. Applicant’s amendment to the specification has remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims have remedied the objections set forth in the Non-Final Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orinski (US 2017/0151438 A1) in view of Wahlstrand et al. (US 2010/0114249 A1) herein after Wahlstrand. 
Regarding claim 1, Orinski teaches a control module for an electrical stimulation system (fig. 4A IPG 100), the control module comprising: an electronics housing (fig. 4A electronics section 110); an electronic subassembly disposed within the electronics housing (Para [0021] “Electronics section 110 includes a conductive housing 112, which includes the electronics necessary for proper functioning of the IPG 100”); a power source housing disposed adjacent to, and in contact with, the electronics housing (fig. 5 PCB 168 is located inside the housing 112 and carries the battery 170); a power source disposed within the power source housing (Para [0030] “A printed circuit board (PCB) 168 is located below the feedthrough 164 inside of the housing 112, and may carry battery 170 (if present) to power the IPG 100”); one or more connector assemblies extending laterally from the electronics housing and configured for coupling one or more electrical stimulation leads to the electronic subassembly (fig. 4A connector assembly 132a and 132b); and an interface comprising at least one first non-conductive feedthrough block (fig. 5 insulator disk 162) and at least one interface feedthrough pin extending through each of the at least one first non-conductive feedthrough block (Para [0029] “The insulator disk 162 and the feedthrough 164 contain holes 163 and 165 respectively to accommodate the passage of the feedthrough pins 188 therethrough, which pins 188 may comprise titanium or copper for example”), wherein the at least one interface feedthrough pin is electrically coupled to the power source and the electronic subassembly to provide power from the power source to the electronic subassembly (Para [0030] “A printed circuit board (PCB) 168 is located below the 
However, in a similar neural stimulator device control module, Wahlstrand discloses a power source housing disposed laterally adjacent to, and in contact with the electronics housing (fig. 3: control module 30 and power module 32 are laterally adjacent and in electrical contact with each other via non-hermetic interconnect 44. See paragraph [0055] “Power module 32 is coupled to control module 30 by a non-hermetic interconnect 44, which encloses an electrical conductor that allows transmission of energy from the battery of power module 32 to components such as the components within control module 30.”) wherein the at least one first non-conductive feedthrough block is attached to one or more of a) the electronics housing or b) the power source housing (fig. 3 interconnect 44 connects the control module housing and the power source housing and para [0055] recites “the feedthrough may be hermetic, and may be formed of, for example, glass”. Glass is known to be a non-conductive/insulated material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski to have the at least one first non-conductive feedthrough block is attached to one or more of a) the electronics housing or b) the power source housing power source housing and the 
Regarding claim 2, Orinski in view of Wahlstrand further disclose wherein the first non-conductive feedthrough block is attached to the power source housing and the electronics housing (Wahlstrand: fig. 3 power module 32 is connected to control module 30 via interconnect 44 that includes a biocompatible material that encapsulates and insulates the conductor, Para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski in view of Wahlstrand to further include wherein the first non-conductive feedthrough block is attached to the power source and the electronics housing as disclosed by Wahlstrand as a way to provide an insulated connection for the power module to provide power to the control circuitry that prevents accidental discharge of electricity to the surrounding environment or the body. 
Regarding claim 3, Orinski in view of Wahlstrand further disclose at least one first non-conductive feedthrough block is attached to the electronics housing (Wahlstrand: fig. 6 second hermetic feedthrough is attached to the electronics module housing, and Para [0071]) and the interface further comprises a second non-conductive feedthrough block attached to the power source housing (Wahlstrand: fig. 6 first hermetic feedthrough 98 is connected to the wherein the at least one interface feedthrough pin extends through the second non-conductive feedthrough block (Wahlstrand: fig. 6 conductor 94 acts at a pin that interfaces both the first and second hermetic materials and connects the power module to the electronics module).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of Orinski in view of Wahlstrand to further include at least one first non-conductive feedthrough block is attached to the electronics housing and the interface further comprises a second non-conductive feedthrough block attached to the power source housing, wherein the at least one interface feedthrough pin extends through the second non-conductive feedthrough block as disclosed by Wahlstrand as a way to provide an insulated connection for the power module to provide power to the control circuitry that prevents accidental discharge of electricity to the surrounding environment or the body.
Regarding claims 4 and 5, Orinski further teaches an overmold disposed at least partially around the electronics housing and the power source housing (Para [0025] “Starting from the top of FIG. 5 is a silicone overmold 150 which serves to integrate the electronics 110 and charging coil sections 120, and to provide soft surfaces for portions of the IPG 100 that might come into contact with a patient's tissue/fascia 40”) wherein the overmold comprises an opening through which the electronics housing is accessible so that the control module is configured, when attached to a patient, to contact patient tissue through the opening (Para [0025] “The overmold 150 may further include a hole 159 to allow the grounded housing at top cover 152 to be tied to the patient's tissue 5”).
Regarding claim 6, Orinski further teaches each of the one or more connector assemblies comprising a connector lumen configured and arranged to receive an electrical stimulation lead (fig. 8 connector block opening 213 holds lead 18 ), a plurality of connector contacts arranged along the connector lumen and in electrical communication with the electronic subassembly (Para [0036] “Each of the electrode terminals 20 when fully inserted will meet with a corresponding spring contact 220 formed of a deformable conductive material. Each spring contact 220 is encased in a conductive housing 218, and insulating seals 216 intervene between adjacent conductive housings 218 to prevent them from shorting. Although not shown, electrode wires 182 from the electrode wire cables 142a and 142b proceed between the overmold 210 and the insulating seals 216, and each wire connects to a corresponding conductive housing 218/spring contact 220 at gaps 224 between the seals 216”), and a plurality of connector conductors electrically coupled to the connector contacts (fig. 6D: see electrode wire cables extending into the electronics), and a plurality of feedthrough pins (feedthrough pins 188) extending through the electronics housing, wherein the conductors of the one or more connector assemblies are electrically coupled to the feedthrough pins and the feedthrough pins are electrically coupled to the electronic subassembly (fig. 6D see wires extending from 142 a/b running to the feedthrough pins 188).
Regarding claim 9, Orinski further teaches a charging coil disposed external to the electronics housing and at least one feedthrough pin coupled to the charging coil, extending through the electronics housing, and coupled to the electronic subassembly (fig. 6A-6C; specifically 6C depicts charging coil 154 connected to the electronics assembly via the substrate 200c/d by the feedthrough pins).
Regarding claim 10, Orinski further teaches wherein, when the control module is configured for fastening to an outer surface of a skull, the control module extends radially outwards from the outer surface of the skull by an amount no greater than 7 mm (Para [0023] “Notice importantly that the electronics section 110 and charging coil section 120 only extended a small distance (e.g., 3.3 mm) above the skull 34's surface when implanted”).
Regarding claims 11 and 12, Orinski in view of Wahlstrand further disclose wherein the electronics housing is hermetically sealed, wherein the power source housing is hermetically sealed (Wahlstrand: Para [0069] “Housing 88 may be hermetic, and may be formed of titanium, stainless steel, or a ceramic” and Para [0070] “Housing 90 of control module 82 may be hermetic in order to protect the components therein, and in some examples may be formed of a rigid material, such as titanium, stainless steel, or a ceramic”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski in view of Wahlstrand to further include the electronics housing is hermetically sealed, wherein the power source housing is hermetically sealed as disclosed by Singhal as a way for the electronics and the battery to be shielded from the environment or bodily fluids that could potentially damage the electronics or internal electrical connections of the control module (Wahlstrand Para [0070]). 
Regarding claim 13, Orinski further teaches wherein the power source housing is not electrically coupled to the power source (fig. 5 housing 112 is not electrically connected to battery 170 instead the battery is carried by PCB 168 within housing 112). 
Regarding claim 14, Orinski in view of Wahlstrand disclose an electrical stimulation system comprising: the control module of claim 1 (see above); and an electrical stimulation lead coupleable to the control module (Para [0036] “The proximal end of a lead 18 with its electrode terminals 20 (FIG. 1) is inserted in an opening 213 of a lock 212 which can receive a set screw (not shown) at perpendicular port 214 to hold the lead 18 in place after it is fully inserted to an end stop 222 in one of the connector blocks”). 
Regarding claim 15, Orinski teaches a control module for an electrical stimulation system (fig. 4A IPG 100), the control module comprising: an electronics housing (fig. 4A electronics section 110); an electronic subassembly disposed within the electronics housing (Para [0021] “Electronics section 110 includes a conductive housing 112, which includes the electronics necessary for proper functioning of the IPG 100”); a power source housing directly attached to the electronics housing (fig. 5 PCB 168 is located inside the housing 112 and carries the battery 170); a power source disposed within the power source housing (Para [0030] “A printed circuit board (PCB) 168 is located below the feedthrough 164 inside of the housing 112, and may carry battery 170 (if present) to power the IPG 100”); one or more connector assemblies extending laterally from the electronics housing and configured for coupling one or more electrical stimulation leads to the electronic subassembly (fig. 4A connector assembly 132a and 132b); and an interface (substrates 200) between the electronics housing and the power source (figs. 6a-6c: substrates 200 separate the electronics (wires) from the battery), the interface comprising at least two feedthrough pins that are electrically insulated from the electronics housing and the power source housing (Para [0030] “The top of the PCB 168 can include an insulator ring 166, preferably formed of Kapton.TM., with holes 167 and 173 allowing the feedthrough pins 188 and the ground pins 190 respectively to pass” and fig. 7B insulating tube 192), wherein the at least two feedthrough pins are electrically coupled to the power source and the electronic subassembly to provide power from the power source to the electronic subassembly (Para [0030] “A printed circuit board (PCB) 168 is located below the feedthrough 164 inside of the housing 112, and may carry battery 170 (if present) to power the IPG 100” also see fig. 6b battery 170 connected to the feedthrough pins of the electronics), but does not explicitly disclose that the power source housing is directly attached to, and extending laterally from the electronics housing.
However, Wahlstrand discloses the power source housing is directly attached to, and extending laterally from the electronics housing (fig. 3: control module 30 and power module 32 are laterally adjacent and in electrical contact with each other via non-hermetic interconnect 44. See paragraph [0055] “Power module 32 is coupled to control module 30 by a non-hermetic interconnect 44, which encloses an electrical conductor that allows transmission of energy from the battery of power module 32 to components such as the components within control module 30”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski to the power source housing is directly attached to, and extending laterally from the electronics 
Regarding claims 16 and 17, Orinski further teaches an overmold (overmold 150) disposed at least partially around the electronics housing and the power source housing (Para [0025] “Starting from the top of FIG. 5 is a silicone overmold 150 which serves to integrate the electronics 110 and charging coil sections 120, and to provide soft surfaces for portions of the IPG 100 that might come into contact with a patient's tissue/fascia 40”), wherein the overmold comprises an opening through which the electronics housing is accessible so that the control module is configured, when attached to a patient, to contact patient tissue through the opening (Para [0025] “The overmold 150 may further include a hole 159 to allow the grounded housing at top cover 152 to be tied to the patient's tissue 5”).
Regarding claim 18, Orinski further teaches- 24 -Docket No. BSNC-1-704.1, each of the one or more connector assemblies comprises a connector lumen configured and arranged to receive an electrical stimulation lead (fig. 8 connector block opening 213 holds lead 18), a plurality of connector contacts arranged along the connector lumen and in electrical communication with the electronic subassembly (Para [0036] “Each of the electrode terminals 20 when fully inserted will meet with a corresponding spring contact 220 formed of a deformable conductive material. Each spring contact 220 is encased in a conductive housing 218, and insulating seals 216 intervene between adjacent conductive housings 218 to prevent them from shorting. Although not shown, electrode wires 182 from the electrode wire cables 142a and 142b proceed between the overmold 210 and the insulating seals 216, and each wire connects to a and a plurality of connector conductors electrically coupled to the connector contacts (fig. 6D: see electrode wire cables extending into the electronics), and a plurality of feedthrough pins (feedthrough pins 188) extending through the electronics housing, wherein the conductors of the one or more connector assemblies are electrically coupled to the feedthrough pins and the feedthrough pins are electrically coupled to the electronic subassembly (fig. 6D see wires extending from 142 a/b running to the feedthrough pins 188).
Regarding claim 19, Orinski further teaches a charging coil disposed external to the electronics housing and at least one feedthrough pin coupled to the charging coil, extending through the electronics housing, and coupled to the electronic subassembly (fig. 6A-6C; specifically 6C depicts charging coil 154 connected to the electronics assembly via the substrate 200c/d by the feedthrough pins).
 Regarding claim 20, Orinski teaches an electrical stimulation system comprising: the control module of claim 15 (see above); and an electrical stimulation lead coupleable to the control module (Para [0036] “The proximal end of a lead 18 with its electrode terminals 20 (FIG. 1) is inserted in an opening 213 of a lock 212 which can receive a set screw (not shown) at perpendicular port 214 to hold the lead 18 in place after it is fully inserted to an end stop 222 in one of the connector blocks”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orinski in view of Wahlstrand, as applied to claim 1, and further in view of Singhal et al. (US Patent Publication 2004/0176816 A1) herein after Singhal. 
Regarding claim 7, Orinski, in view of Wahlstrand teaches the control module of claim 6, and further discloses an overmold (Orinski: fig. 5 overmold 150) disposed at least partially around the electronics housing and the power source housing (Orinski: Para [0025] “Starting from the top of FIG. 5 is a silicone overmold 150 which serves to integrate the electronics 110 and charging coil sections 120, and to provide soft surfaces for portions of the IPG 100 that might come into contact with a patient's tissue/fascia 40”), but does not explicitly disclose wherein at least a portion of the connector assemblies extends outside of the overmold.
However, in a similar control module for electrical lead stimulation system, Singhal discloses wherein at least a portion of the connector assemblies extends outside of the overmold (fig. 2 overmold 214 and connector assemblies 213A/213B. Also shown in fig. 4A-F). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski in view of Wahlstrand to further include at least a portion of the connector assemblies extend outside of the overmold as disclosed by Singhal as a way to make the attachment of the leads more accessible during attachment to the lead connectors. 
Regarding claim 8, Orinski in view of Wahlstrand teaches the control module of claim 6 and further discloses  an overmold (Orinski: fig. 5 overmold 150) disposed at least partially around the electronics housing and the power source housing 
However, Singhal discloses wherein the connector assemblies are disposed within the overmold (fig. 6A/6B lead connection modules 613 are inside the overmold 622).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Orinski in view of Wahlstrand to further include the connector assemblies are disposed within the overmold as disclosed by Singhal as a way to make the control module more compact thereby minimizing the body surface area needed to attaching the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nurmikko et al. (US 20140094674 A1) relates to an implantable wireless neural device that includes an electronics module and a power module that are laterally adjacent and connected to one another (fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 
 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792